July 11, 2014 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Strategic Series (the “Registrant”) on behalf of: John Hancock Income Fund File Nos. 33-5186; 811-4651 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending May 31, 2014. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone Salvatore Schiavone Treasurer
